M O • O« - 12, ~- OQC\Q g-Cil.
                                                     MO.            &\ -^-©O^GS-CR


                                              te^s                        )                   •           "I i ^-S-T       GauKU &f -APP&avt-S
                                                                          f                                jj•tsq.^i cr» b-* \i \•£,-v pr^>
K^Aftjfe^q , M^HA&U-                                                     £                                 KW-LRAS            Om^\Y. \&>^S

                                                                               ,-. ..         —                                   FILED IN
                                              t\| O >| C&.         Qf          U ft po >H I g t>                             t3TCOurrr™: appeals
                                                                                                                               HOUSTON, TEXAS
                                    LA*iYfi:lS                HoT'oH                     jQ   ^UTH&AAWj
                                                                                                                             CHBISJOPHETOC-PWNE-
                                                                                                                             OWlfflOPHfcH A. r™™-

    io          I H fe.           ttOHO f^A &1-&                   r4\k£-



           Cc-v^                     ^G^             ^-V^c^rvC                           ^UlAftv.^M^             MK-iiA^l— , ^pc\


           ., hssm ass sass               !    i     "m-""t^JI''     '




                \           Vprobif                plsM , <=^cA                    K>qM^>.Sb             g^^TW              Ctiwo&ai           ^-cy ><M




                i .          Kk^tli^cv                     tAlc-H-A^U , iv^iBW                                  tfasXs            i tye-       Cg^vC
•^         ^...afc- -x^ T^<. ^,caj^,.sX; , -£o <^s j-p js'k^ ^                                                                 jgr^g^ ^r
    -3—             i •:   ""••      5)        -              -J             ^"'                                                           '


Vf-^fcng^v^ W^-f , t^vcjq                                                \ -vvjgvJldL. ^rtivg^ k^w*- ^ '"fog- ^^s


                                                                                                            (     •*"-'•

                                                                                        &>& **=•"                 o^aiseo'
                                                                                    i^Tfe^          "•          fr&aax^tcr ^H, QCu\ST".
ES-0085-01-07
A
HARRIS COUNTY SHERIFF'S OFFICE JAIL
 Name:    Kl4A(Ufe^ii jv\\eh^ SJL
  SPN:    O-^A-^VSfeC. Cell:    €tM \                          os ffj&jmms m\ ? i
 Street: 1^1. HbKTti ^AfO> «36cjiCS lb
         HOUSTON, TEXAS 77002
                                                        -/-
                                         "77002200B0i         i|.|i|||t|iiiiiT»u-q||lM"i'Mpl>'i'h''fl>i«'i'l)'i|ill'>f"